ORDER

PER CURIAM.
The defendant, Warren Elser, appeals the denial of his motion for post-conviction relief pursuant to Missouri Supreme Court Rule 29.15. Defendant claims he was denied effective assistance of trial counsel in violation of the Sixth and Fourteenth Amendments to the United States Constitution and Article 1, § 18(a) of the Missouri Constitution, and therefore requests that we vacate his convictions and remand for a new trial.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).